OFFlCE OF THE AITORNEY         GENERAL, OF TEXAS
                                   AUSTIN




               BDnorub1.rRoss Dodghty; Jr.
               oounty.Atforney
               UT816idr
                      county-
               Uveldr, Taxaa
                                         Opinion 100.   O-&O?3          _-
                                         RI: May pamona, offninean un-
                                              dlrld~& lntrrrst in osrtaln
                                              p?Oparty, a8 wall aa other
                                              propsrfty- individually,be
                                              entitled     .tofull remisalon _
                                              of paoal0lrr and latrrrrt
                                             ~andrrEone8'~Bill76,Aotr            1
  :.
 .~                                           47th Iagielatura, Regular          :.
2>;                                           8ereion,     by only paying
2.                                            the    tata8  on the, property
I,!;,‘~’,’.,,,- .          : -’”              jointly.omrd.
                       We’ham raoeired’a r8qurpt iron you for an o&ion           i i .-.
         Tom   tpia   department. We quotr3rom~your requcrstf :
                        Vh6 rollowlng qurntion'&iii,arieanin this
            s oounty and har been submittad to ao,b the Tax
             ~. Oollrotorr      Srreral.~~peraons.
                                                 own...iourYEeta.to-
                grthor the8 ie, ~thrso pmon8 raoh own'an on-
                divldeb   iity       i.n tour lote,:M d   lioh of
                this6 persona am-o.thrr proprrlbf mparatrly
              . and inda.pmdeatlynom thr.~-othrrrr.. tradarthe86
                tcote ID it pirmissibls,to~8llOr~tb.rr.prrsOn~
                to puy all the taxes.apon the property uhioh
                thry all own together end ~to.givathsa bhe ..
                bmailt or Aot 73361,VarnonL'#       Aunotatrd Tsras
                8tatut68     (Aots 1943, 478h Logirlstorr.,   H. B.
                761,rslaaaing penalty and interest.
                       Vhe86 pera&    only wleh to pay the tams
               upon that propsrty~in which they all owu an un-
               divided   interest and do ngt wiah.to pay the other
               taxer whhichthey owe.
                       !It ia my oplnlon that'Seobion 3.of the
                                                                                  ,
tbleRoadiDoughty, Jr., page 2


 above mentioned Aot 73361 answers this question,
 and that all penalty end lntarest should not
 be deduatad unless leoh oi said pereons pay all
 of the delinquenttaxes rhioh eaoh owes.
       *It seema to be well settled tihatkaoh
 traot or land in this stato Is liable only ror
 the.taxa6~agslnstIt,' Riohle vs. Moor, 249 t3.w.
 272, and that in Texas taxes are assessed upon.
 indlrldualsby mason or their ownership of
 property rather than upon the real estate ltse&,
 Art. -7lSL
       ~~"18 Is my unijerstanding
                                iron the statute
 (73361) that under the Iaot situationabove men-
 tioned that these persons may ~y.~thr~;+upog
 the property whloh they own together and:Mll
                             of six par sent-,but
 only hare;to pay a,.:pe.nalty
 I'would appreolets~knowlngyour views on this
 matter.(r           _ ,.I              .A
       Thd applloableprori6lcm6?bf&tia66   Bill.   76,   AO   ts
,eglrlature;Regular session; an:" i,
                1. &let-ill .zLutcAb
       ~"seotlo~n~                      sk4i~~.peaaltiee
that hava~-~aoarmedl'~n~.ell~.
                          ad ralorem~~and~.poll .'taxes
 that wera U&Linquent.0~4~: before.- Xuly,,-1,
                                             19A0, &tie            .
-theState, sny:‘uounty,~--.aosmon~
                                sohool~~dietrfot,  road
distriot,~~leoae improvement.distrlct,   water GIL-
protemai-+ AlatrIo%; and~water oontrol and improve-
ment .distrlot,Irrigationdistriot,and other.ds-
fined,6ubdlvl6ion6of the State (and, sabjaot to the
provisionsharoinbeforeand herelasrteroontalned,
suoh lnteiest and penalties on delinquant ad valorem
and poll taxes due oitirs, towns, and rlllage6,~end
 speolal sohool Ulatrlots,and independentsohool
dlstrlots,) shall be and the saw are hereby rs-
leased, provided said ad valorea and poll taxes are
pald on or before lioorember 1, 194.l.. . .
       *. . .
       Veo. 3. Anyone drslrlng to pay at one tlms
 all the delinquent taxas for only one yaer wherein
 euoh taxes ari dalinquantfor more than one year
 shall have the right to pay tha aama but withouti
:.:                        Ross Doughty, Jr., page 3
                  Fionorablr


                         renrisalonof penaltlesand interest; provided,
                         however, that any parsons arslllsgtheseelrasof
                         the beneilf6 or thie,Aotshell ba requiredto pny
                    ', +.a11 delinquentad valorea taxes due the State and
                         oounty.~onany ap6olrlO pleor or propartyon whleh
                         6uoh~taxa6are delinquentbefore the peaaltlea
                         and interest my be relea6ed  as heniu prorldad;
                         oondltfgped that a 6%~ per oent (6$)penaltyon
                         the totqL;amountdellnqaentba paid on saoh pro-
                         perty.’
                              Iu   our   opinion No. O-3657we held:
                               “18.is noted ~that in Section 1. thin   is a
                        geaere~l...zaleaeo..
                                          ~of-
                                             411.~penaltlaa asd lntenst,
                        If payment is made loa or beforeEovember1, 19.90.
                        As ,w YISW the last   oleuse In Seetlon3 it do66
                        not  preeerre any part of the penaltyand int6nst
                        tharetoidreaooumuleted. It6 14~ 0r a pudty             /        !


                        16 afresh. While the languageoeed la perhaps           i    ;

                        not as olear.as might hare been used, we bellete
                        thst ~Baotlon3 was6aeant t0 have this errrot:          j            ‘.   ..!

                         (lj if~more t&m one year*8 t6xrs are delinquent,                        ‘P

                        tha taxpayer aiaynot hsve.thebenoritor thr N-          :i                  :

                        lease it he papa for one year oply, or ii ha pays
                        for any number.of yeqrs 1488 thanall; and (2) ii
                        he owes taxes delinquenton eereralpieOS4 Of
                    .   property ho my elngle out cm pisca and pay the
                        deU.nquent taxes 0664444d against    it, without
            :,;
                        paying other delinquentad valoru-.andpoll taxas
                        owing by him,.but.in6uohe eaeoor thee paring
                        only a part ot the delinquenttaxes orb       by hi.8
      ‘7: ’             he will here to pay a 6$ peselty.. . ."
      Fj[ .j~
      &-y
                      'Wethink the faots eubPLittod by you brine yomr
       i~propoeltlonwithin the eioond conolaelonexpressed eld
         quoted above. You are, therefore,sespeotfu~y adtleod
      bj~",
      $K that it is oar opinion that the pereona,rrfrrrrd   to ls
         your request, and under the raote eabaltted in YOgoilr
      !%I,:                                                    ra-
       : quest,nrquldbe entitled to have the eccrusdprueltieeand
      p:;'
         interestremitted end released, providedthe drlinouest
      ~":~teXaeare pald on or before November1, 19U. but ro6ld
      '1:be subject to the 6$ penalty providedin Section 3 of
      b:,Bald HOUSE Bill 76. ~otirquestionis, accordingly,
    anaware in tha negatl?e.
                                      .Yours     very tru4
                               ATTToiZR’EY     OlXERAL OF TEXAS

                                 &$?&.&qww                 rl
                               81
                                               lprold   MoCracken
                                                        A8si686n8


    mmw




.